2017 IL App (1st) 162381

                                                                         SIXTH DIVISION
                                                               Order filed: January 6, 2017

                                 No. 1-16-2381
______________________________________________________________________________

                                         IN THE

                            APPELLATE COURT OF ILLINOIS

                                    FIRST DISTRICT


In re MANUEL M., a Minor,                      )     Appeal from the
                                               )     Circuit Court of
      Minor-Appellant,                         )     Cook County
                                               )
(The People of the State of Illinois,          )     No. 16 JD 855
                                               )
      Petitioner-Appellee,                     )
                                               )
v.                                             )
                                               )
Manuel M.,                                     )     Honorable
                                               )     Patricia Mendoza,
      Respondent-Appellant.)                   )     Judge, Presiding.
__________________________________________________________________________

      PRESIDING JUSTICE HOFFMAN delivered the judgment of the court, with opinion.
      Justices Cunningham and Rochford concurred in the judgment and opinion.

                                       OPINION

¶1    The respondent, Manuel M., appeals from the trial court's judgment adjudicating him a

delinquent minor by reason of his commission of two counts of aggravated unlawful use of a

weapon (AUUW) (720 ILCS 5/24-1.6(a) (West 2014)) and one count of unlawful possession of a

firearm (UPF) (720 ILCS 5/24-3.1(a)(1) (West Supp. 2015)) and the resulting sentence of 18

months' probation and 30 days' commitment to the Juvenile Temporary Detention Center with
No. 1-16-2381


the order of commitment stayed.       For the reasons which follow, we reverse the respondent’s

delinquency adjudication and sentence and remand the matter for a new trial.

¶2     The respondent was arrested for reckless conduct after he was seen flashing gang signs at

passing cars near Throop Park in Chicago. When the respondent was searched following his

arrest, a pistol was found in his pants.

¶3     The State alleged in a petition for adjudication of wardship that the 16-year-old

respondent committed two counts of AUUW and one count of UPF. The first AUUW count

charged that the respondent knowingly carried a firearm when he was not on his own land, home,

or fixed place of business and did not have a valid Firearm Owner's Identification (FOID) card.

The second AUUW count alleged that the respondent, being under age 21 and not engaged in

lawful activities under the Wildlife Code (520 ILCS 5/1.1 et seq. (West 2014)), carried a firearm

on his person. The UPF count alleged that the respondent, while under age 18, knowingly

possessed a firearm that could be concealed upon his person.

¶4     Prior to trial, the respondent filed a motion to quash his arrest and suppress evidence of

the firearm recovered following that arrest. The following evidence was adduced at the hearing

on the respondent's motion.

¶5     The respondent testified that, on April 11, 2016, at approximately 7:15 p.m., he was

sitting with two other individuals in a park at 18th Street and Throop (Throop Park) when a

police officer approached him, searched his person, and recovered a pistol from his pants. The

respondent denied that he had displayed gang signs at passing cars.

¶6     The State called Officer Kush, who testified that, on the evening of April 11, 2016, he

was assigned to observe Throop Park due to reports of gunfire on recent nights. He stated that he

went to a location one and one-half to two blocks from the park; and using binoculars, observed

                                               -2-
No. 1-16-2381


the respondent and two other individuals near the park entrance flashing gang signs at passing

vehicles, causing the vehicles to swerve toward oncoming traffic or parked cars. According to

Officer Kush, the group was endangering drivers and pedestrians.              After observing the

respondent and his companions for 15 to 20 minutes, Officer Kush drove to the park with other

officers.   Officer Kush testified that, upon arriving at the park, he arrested the respondent for

reckless conduct, patted him down, and recovered a pistol from his pants. 1

¶7      The trial court denied the defendant's motion to quash arrest and suppress evidence,

finding that Officer Kush testified credibly and had discovered the pistol on the respondent’s

person as the result of a search incident to a legal arrest.

¶8      The case proceeded to trial. Officer Kush testified consistently with his testimony at the

suppression hearing, adding that he recovered the firearm from the respondent who was on "park

property,” and not engaged in activities under the Wildlife Code. Officer Kush also testified that

the respondent was unable to present a valid FOID card. According to Officer Kush, he learned

that the respondent was under age 18 when he processed him at the police station.

¶9      On cross-examination, defense counsel asked Officer Kush to disclose the exact location

from which he observed the respondent and his two companions flashing gang signs at passing

vehicles. Officer Kush stated that disclosing the location would endanger his life and the lives of

every officer that uses the location. The prosecutor objected to defense counsel’s question on the

grounds that revealing the location would endanger officer safety. Following arguments on the

objection, the trial court elected to conduct an in camera examination of Officer Kush. The

transcript of that examination contained within the record reflects that the respondent and his


        1
          Officer Kush testified that the other individuals were also arrested but the record
contains no further information regarding either person.

                                                  -3-
No. 1-16-2381


attorney were excluded from the in camera examination of Officer Kush, but the assistant State’s

attorneys were present. After the trial judge examined the officer and ascertained the exact

location from which he conducted his surveillance of the park, an assistant State’s attorney was

permitted to ask the officer questions. Following the examination of Officer Kush, the assistant

State’s attorney presented argument to the trial judge in further support of his objection to

disclosure of the surveillance location.

¶ 10     When the trial resumed, defense counsel presented additional arguments addressed to

the State’s objection. However, there is no indication in the record that defense counsel was ever

advised of the arguments made by the State during the in camera examination of Officer Kush.

Following the arguments of counsel, and over defense counsel’s objection, the trial judge ruled

that she would not compel Officer Kush to disclose his "exact location" from which he

conducted his surveillance of the park but would permit the defense to inquire regarding

"distance, lighting, [and] everything else."

¶ 11   Cross-examination resumed, and Officer Kush testified that he observed the respondent

from an outdoors location, elevated 10 to 15 feet, one and one-half to two blocks north of the

park. He stated that several buildings were situated between the park and the observation point,

but denied that his vision was obstructed. Officer Kush admitted that the police reports of the

incident did not mention the fact that he conducted surveillance prior to arresting the respondent.

¶ 12   After Officer Kush testified, the State rested. The respondent then moved for a directed

finding which was denied. Thereafter, the respondent rested without presenting any witnesses.

¶ 13   Following closing arguments, the trial court found the respondent delinquent on all

counts and merged both the AUUW count predicated upon his possession of a firearm while

under age 21 and not engaged in lawful activities under the Wildlife Code and the UPF count

                                                -4-
No. 1-16-2381


into the AUUW count which charged the respondent with possession of a firearm when he did

not have a valid FOID card. In her oral findings, the trial judge stated that Officer Kush testified

credibly, and "[g]iven where he was observing from, his testimony makes perfect sense."

¶ 14   Following a dispositional hearing, the trial court adjudged the respondent to be a ward of

the court and sentenced him to 18 months' probation and 30 days' commitment to the Juvenile

Temporary Detention Center, with the order of commitment stayed. This appeal followed.

¶ 15   Among his arguments on appeal, the respondent contends that his constitutional right of

confrontation was violated when his attorney was prevented from questioning Officer Kush as to

the exact location from which he conducted his surveillance and that his constitutional rights to

confrontation and to a public trial were violated when, during the in camera examination of

Officer Kush from which both he and his attorney were excluded, the prosecutor was permitted

to question Officer Kush and argue in support of the State’s objection to disclosure of the

surveillance location. We agree with both arguments.

¶ 16   The Sixth Amendment to the United States Constitution (U.S. Const. amend. VI),

applicable to the states by the Fourteenth Amendment (U.S. Const. amend. VI), and Article I,

Section 8 of the Illinois Constitution (Ill. Const. 1970, art. I, §8), guarantee the accused in a

criminal prosecution the right to confront and cross-examine the witnesses against him.

However, the right of cross-examination is not absolute. In the exercise of its discretion, a trial

court may limit the scope of cross-examination, and its decision to do so will not be disturbed on

appeal absent an abuse of that discretion. People v. Enis, 139 Ill. 2d 264, 295 (1990).

¶ 17   Illinois recognizes a qualified privilege from disclosing secret surveillance locations in a

criminal proceeding against the target of the surveillance. People v. Price, 404 Ill. App. 3d 324,

330-31 (2010); People v. Knight, 323 Ill. App. 3d 1117, 1128 (2001); People v. Criss, 294 Ill.

                                                 -5-
No. 1-16-2381


App. 3d 276, 281 (1998). Whether the privilege is applicable must be decided by the trial court

on a case-by-case basis, balancing the public interest in keeping the location secret against the

defendant’s right to test the credibility of a witness by cross-examination. Criss, 294 Ill. App. 3d

at 281.

¶ 18      When, as in this case, the State invokes the surveillance location privilege at trial, it bears

the initial burden of demonstrating that the privilege should apply. Price, 404 Ill. App. 3d at

331. The State can satisfy its initial burden by establishing that the surveillance location was

located on private property with the permission of the owner or in a useful location which would

be compromised by disclosure. Id. at 332. Once the State has carried its burden, the defense

can overcome the privilege by showing that the surveillance location is relevant to the defense or

essential to the fair determination of the case. Id.

¶ 19      In making its determination of whether to apply the privilege and prevent the defense

from inquiring into the exact location from which the surveillance was conducted, the trial court

may conduct an in camera examination of the surveillance officer out of the presence of the

defendant and his attorney. Id.; Knight, 323 Ill. App. 3d at 1127.       Following such a hearing, the

court should weigh the defendant’s need for the information against the public’s interest in

nondisclosure. Knight, 323 Ill. App. 3d at 1127.

¶ 20      In sustaining the State’s objection in this case and declining to require Officer Kush to

reveal the exact location from which he observed the respondent flashing gang signs at passing

vehicles, the trial judge ruled that defense counsel would be permitted to inquire into "distance,

lighting, [and] everything else.” We believe that, in arriving at its resolution of the issue, the

trial court failed to give adequate consideration to the respondent’s need to ascertain the exact

location from which Officer Kush conducted his surveillance of Throop Park.

                                                   -6-
No. 1-16-2381


¶ 21     Cross-examination is the principal means by which the credibility of a witness is tested.

Officer Kush was the only witness to testify for the State, and its case against the respondent

rested entirely upon his testimony. The defense challenged the credibility of Officer Kush’s

testimony that he observed the respondent and his companions flashing gang signs at passing

cars from a location more than one block away. Clearly, Officer Kush's ability to see Throop

Park from his point of observation is relevant to the credibility of his testimony; and it was

Officer Kush’s observations from that point which supplied the probable cause for the

respondent’s arrest and subsequent search leading to the discovery of the pistol underlying the

AUUW and UPF charges for which he was on trial. By sustaining the State’s objection to

defense counsel’s inquiry as to the exact surveillance location, the trial court severely hampered

the respondent’s ability to test the credibility of the only witness against him on a material issue.

As this court held in Knight, when the case against a defendant turns almost exclusively upon the

uncorroborated testimony of the police officer who conducted the surveillance, “disclosure must

almost always be ordered.” Knight, 323 Ill. App. 3d at 1128.

¶ 22     Based upon the foregoing analysis, we believe that the respondent was denied his right of

effective cross-examination guaranteed by both the United States Constitution and the

Constitution of Illinois when he was prevented from ascertaining the exact location from which

Officer Kush conducted his surveillance. We find, therefore, that the trial court abused its

discretion by sustaining the State’s objection to the cross-examination of Officer Kush on that

issue.

¶ 23     We also find that the respondent’s constitutional rights of confrontation and to a public

trial were violated when, in the absence of both he and his attorney, the prosecutor was permitted



                                                 -7-
No. 1-16-2381


to question Officer Kush and present an ex parte argument in support of the State’s objection to

any inquiry into the exact location from which the officer conducted his surveillance.

¶ 24   In addition to guaranteeing the right of confrontation, the Sixth Amendment to the United

States Constitution and Article I, Section 8 of the Illinois Constitution, guarantee a criminal

defendant the right to a public trial, including the right to appear and participate in person or by

counsel at all stages of a proceeding which involve his substantial rights. People v. Childs, 152

Ill. 2d 217, 227 (1994).   The denial of a defendant’s right to a public trial constitutes a structural

error and "necessarily renders a criminal trial fundamentally unfair or an unreliable means of

determining guilt or innocence." People v. Thompson, 238 Ill. 2d 598, 609 (2010). Where

structural error occurs, automatic reversal is required. Id. at 608. However, a defendant’s

absence from a proceeding only violates his constitutional rights if his absence rendered the

proceeding unfair or if his absence resulted in the denial of an underlying substantial right.

People v. Bean, 137 Ill. 2d 65, 81 (1990).

¶ 25   In Knight, the court held that, in balancing the public’s interest in nondisclosure of a

surveillance point against the need of the defendant for disclosure in order to defend himself,

“the trial court should order an in camera hearing out of the presence of defendant and defense

counsel ***[, at which] the State witness must reveal the surveillance location from which the

defendant was watched.” Knight, 323 Ill. App. 3d at 1127; see also Price, 404 Ill. App. 3d at

332. The Knight court went on to state that, at the in camera hearing, the State must make a

preliminary showing that disclosure of the surveillance location would harm the public’s interest

(323 Ill. App. 3d at 1127), suggesting that the State is allowed to present an ex parte argument

during the in camera hearing. In contrast, the Price court stated that the in camera examination

of the surveillance officer should take place “outside the presence of both the State and the

                                                 -8-
No. 1-16-2381


defense.” Price, 404 Ill. App. 3d at 332. We agree with the procedure enunciated in Price; the in

camera examination should be conducted by the trial court outside the presence of both the State

and the defense. We also believe that the trial court’s in camera examination of the surveillance

officer should be limited to a disclosure of the exact location from which the surveillance was

conducted, nothing more. Any testimony or argument addressing the public interest to be

protected by nondisclosure of the location should be made in open court.

¶ 26     Allowing the State to examine a witness in a proceeding outside the presence of the

defendant and his attorney, as occurred in this case, violates both the defendant’s right of

confrontation and his right to a public trial as guaranteed by the United States Constitution and

the Constitution of Illinois. Permitting the State to make an ex parte argument in support of an

objection, as also occurred in this case, violates a defendant’s constitutional right to a public trial.

¶ 27      The foregoing analysis leads us to conclude that the respondent’s constitutional rights

to effective cross-examination, confrontation, and to a public trial were violated; and we find no

need, therefore, to address the respondent’s other assignments of error.      We reverse the

respondent’s adjudication of delinquency and sentence and remand this case for a new trial. We

find no double jeopardy bar to a retrial, as the evidence of record supports a finding of guilty on

each of the offenses charged. See People v. Olivera, 164 Ill. 2d 382, 393 (1995).

¶ 28    Reversed and remanded.




                                                 -9-